Citation Nr: 1122222	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-22 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include a psychiatric disorder manifested by anxiety and psychosis.                


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel

INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) in the Kansas Army National Guard from March 16, 1978 until March 15, 2001.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Medical and Regional Office Center in Wichita, Kansas (the RO), which denied the Veteran's claim.  The Veteran perfected an appeal of that denial.

The Veteran presented testimony at a videoconference hearing in March 2007 which was chaired by a Veterans Law Judge.  A transcript of that hearing has been associated with the Veteran's claims file.  In a February 2010 letter, the Veteran and her representative were notified by the Board that the Veterans Law Judge who conducted the March 2007 hearing was no longer employed by the Board, and if the Veteran requested another hearing before a Veterans Law Judge, she was to respond within 30 days from the date of the letter.  A review of the record reveals that although the Veteran responded to the February 2010 letter, she did not request another hearing before a Veterans Law Judge.  As neither the Veteran nor her representative have requested that a hearing before another Member of the Board be scheduled, the Board will proceed with review of the case.  See 38 C.F.R. § 20.707.  

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  However, in this instance, the Board notes that the competent and probative evidence does not show that the Veteran is diagnosed with PTSD.  Moreover, the Veteran has not contended during the course of the current appeal that her claimed in-service disease and stressors have specifically caused PTSD.  Accordingly, the Board has characterized the issue on appeal as entitlement to an acquired psychiatric disorder, to include a disorder manifested by anxiety and psychosis.

In June 2007 and March 2009, the Board remanded this issue for further development. The VA Appeals Management Center (AMC) continued the previous denial of the Veteran's claim in October and November 2009 supplemental statements of the case (SSOCs), and the case has been returned to the Board.


FINDING OF FACT

The competent and probative evidence does not show that the Veteran's currently diagnosed acquired psychiatric disorder is related to her military service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include a disorder manifested by anxiety and psychosis, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder, to include a disorder manifested by anxiety and psychosis.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

As alluded to above, in June 2007 and March 2009, the Board remanded this claim and ordered the Veterans Benefits Administration (VBA) to provide proper notice to the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), and to obtain all pertinent service personnel records from the Kansas National Guard and associate any records obtained with the Veteran's claims folder.  The Veteran's claim was then to be readjudicated.  

Pursuant to the Board's remand instructions, the Veteran was provided appropriate VCAA notice.  This will be discussed in greater detail below.  Additionally, service personnel records were obtained from the Kansas National Guard and associated with the Veteran's claims folder.  The Veteran's acquired psychiatric disorder claim was readjudicated via the October and November 2009 SSOCs.  

Accordingly, the Board's remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist.  The Board will now address these concepts within the context of the circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in November 2003, and notice with respect to the effective-date element of the claim by a letter mailed in June 2007.  Although the June 2007 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the acquired psychiatric disorder claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In an August 2009 letter, the Veteran was informed of alternate evidence that could used to attempt to verify in-service stressors when an in-service personal assault is alleged.  The Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in October 2009 and November 2009 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.

Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Board notes that the Veteran was not provided a VA examination and nexus opinion with regard to her acquired psychiatric disorder.  Under 38 C.F.R. § 3.159(c)(4) (2010), VA will provide a medical examination or opinion if the information and evidence of record does not contain sufficient medical evidence for VA to make a decision on the claim but:  (1) contains competent lay or medical evidence that the claimant has a current diagnosed disability, or persistent or recurring symptoms of disability; (2) establishes that the Veteran suffered an event, injury, or disease in service; and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board further finds that there is sufficient evidence to decide this claim, and that further medical examination or opinion is not necessary to decide the claim for service connection for an acquired psychiatric disorder.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, as discussed in further detail below, the credible evidence does not establish that the Veteran suffered an event, injury, or disease, in service resulting in her acquired psychiatric disorder.  As set forth below, the Board has found the Veteran's allegations concerning the alleged personal trauma to be inherently contradictory, unreliable and not credible, providing evidence against her own claim.  Facially, the Veteran's available service records do not reflect any factors in 38 C.F.R. § 3.304(f) which corroborate the alleged personal assault.  The Board has considered whether medical opinion reviewing such evidence may be able to discern "markers" of a personal assault, but the Veteran's somewhat incredulous story of the personal assault could not lead to any probative evidence by any examiner supporting the claim.  See generally Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also Miller v. West, 11 Vet. App. 345, 348 (1998) (a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.)  Accordingly, a VA examination is not warranted.

The facts of this case are different than the facts in Charles v. Principi, 16 Vet. App. 370 (2002), in which the Court held that VA erred in failing to obtain a medical nexus opinion where evidence showed acoustic trauma in service and a current diagnosis of tinnitus.  Significantly, in this case, there is no credible supporting evidence that the Veteran's claimed in-service psychiatric trauma occurred.

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claim.  She has retained the services of a representative.  She presented testimony during a videoconference hearing.

Accordingly, the Board will proceed to a decision.

Analysis

Service connection may be established for a disability resulting from (1) a disease or injury incurred in or aggravated by active duty or ACDUTRA, or (2) an injury incurred in inactive duty training.  See 38 U.S.C.A. §§ 101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2010); see also Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

For certain chronic disorders, including psychoses, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  The presumption provision applies only to periods of active duty, not INACDUTRA.  See Biggins, supra; see also Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) [if claim relates to period of ACDUTRA, a disease or injury resulting in disability must have manifested itself during that period].

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a)(2010).

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2010).

With respect to Hickson element (1), the medical evidence of record documents diagnoses of anxiety disorder as well as a history of bipolar disorder with psychosis.  See, e.g., private treatment records from the Stormont-Vail Regional Health Center dated in January 2003 and August 2004.  Accordingly, Hickson element (1), current disability, is satisfied.

Turning to crucial Hickson element (2), in-service incurrence of an injury or disease, the Veteran contends that her psychiatric disorder was caused from serving with the Kansas National Guard in the 408th Aviation Company in 1989 when she was sexually harassed by a fellow soldier and was also under stress due to the way she was treated by her commanding officers.  See the March 2007 Board hearing transcript, pgs. 7-8; see also a statement from the Veteran dated in August 2009.  

The Board notes that the Veteran is competent to attest to experiencing such personal assault during service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).    

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for PTSD based on assault.  In particular, the Court held that the provisions in M21-1, Part III, 5.14(c), which address PTSD claims based on personal assault, are substantive rules that are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

However, the Board finds the Veteran's statements to be lacking in probative value and are not credible in light of her entire medical history, which indicates no suggestion of treatment for a personal assault.  The earliest document showing a history by the Veteran of sustaining an in-service personal assault causing her acquired psychiatric disorder is dated in October 2003, when she filed her claim for VA benefits.    Moreover, although the Veteran indicated in an August 2009 statement that she has had her psychiatric disorder since the in-service episodes, the earliest treatment or diagnosis of an acquired psychiatric disorder is in an August 1999 examination while the Veteran was on reserve duty when she indicated that she suffers from depression and used medication for treatment.  This is nearly ten years after the claimed in-service assault.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran]; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised].  Moreover, the Veteran underwent an examination in March 1994 while on reserve duty and pertinently did not mention any in-service personal assault, nor was she diagnosed with any acquired psychiatric disorder.  Further, she stated that "I am in good health."  The Board finds that this reported history, taken in conjunction with treatment is far more probative than the more recent assertions from the Veteran that she was assaulted during service.  

In giving more weight to the history provided during the March 1994 reserve duty examination, the Board observes that lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person (e.g. any evidence not requiring that the proponent has specialized education, training, or experience).  38 C.F.R. § 3.159(a)(2).  As such, the Veteran can competently testify about symptoms she experienced in service.  However, competency must be distinguished from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In the present case, the Board finds that the Veteran's history of in-service assault is not credible in light of both the lack of any post service treatment or complaints of in-service assault until October 2003 and the March 1994 reserve duty examination when the Veteran indicated that she was in good health and did not report any in-service assault.  

Accordingly, the Veteran's recent unsupported and self-serving statements concerning in-service personal assault is at odds with the remainder of the record, which is devoid any indication that any injury or disease occurred during service or for nearly ten years thereafter.  As such, the Veteran's statements are lacking credibility and probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's testimony simply because the veteran is an interested party; personal interest may, however, affect the credibility of the evidence].

The first documented complaint or diagnosis of an acquired psychiatric disorder is dated in August 1999 during a reserve duty examination when the Veteran served in the National Guard.  Pertinently, periods of National Guard service do not in any event constitute qualifying active duty such to trigger the presumption in 38 C.F.R. § 3.309.  See Paulson and Biggins, both supra [if a claim relates to a period of active duty for training, the disability must have manifested itself during that period].

Additionally, there is no objective evidence to show combat participation by the Veteran.  The Veteran's DD Form 214, her service personnel records, and her statement of duty assignments which have been associated with her VA claims folder are pertinently negative for any indication that the Veteran served in combat.

The Board reiterates that the Veteran and her representative have been provided notice of numerous alternative documents that may substitute for her service treatment records for the purpose of determining service connection for her acquired psychiatric disorder, and specifically evidence of an in-service personal assault stressor.  Although the Veteran provided a statement in August 2009 in response to this letter, nowhere in the history of this appeal has the Veteran stated that she reported the alleged personal assault to anyone in service, or that there could be evidence of military discipline against any soldier in her service personnel records.  There is nothing to indicate that there exists anywhere any objective evidence that an attack in fact took place.

In short, there is no objective indication of an in-service disease or injury of an acquired psychiatric disorder.  Hickson element (2) is therefore not met, and the Veteran's claim fails on this basis.  

For the sake of completeness, the Board will discuss Hickson element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) [the Board has the fundamental authority to decide a claim in the alternative].  There is no competent and credible evidence of record that establishes a causal relationship between the Veteran's currently diagnosed acquired psychiatric disorder and her military service.  In the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran herself has theorized that her acquired psychiatric disorder is related to her military service.  The Veteran's service records reflect that she was a medic in the National Guard.  She testified that she is a licensed practical nurse.  See the March 2007 Board hearing transcript, page 12.  As such, her assessment that she suffers from an acquired psychiatric disorder as a result of the alleged in-service personal assault is not merely a lay opinion which the Board may disregard as not probative.  See Goss v. Brown, 9 Vet. App. 109 (1996) [to qualify as an expert, a person need not be licensed to practice medicine, but just have special knowledge and skill in diagnosing and treating human ailments].

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In this case, the Board finds that the Veteran's reported of in-service personal assault is not credible in light of the objective evidence of record which shows that an in-service assault did not occur.  As noted above, in the absence of in-service disease or injury, it would seem that such medical nexus opinion would be impossible.

Although the Veteran has apparently received some medical training, there is no indication that she has any expertise in psychiatry or psychology.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  The Veteran's medical expertise in fact appears to be limited.  She has been unemployed since 2001.  See the July 2007 VA foot examination report.

Moreover, the Board believes that the Veteran's self interest renders her less than objective in medical matters involving her own potential monetary benefits from the government.  See Pond v. West, 12 Vet. App. 341, 346 (1999) [the self interest of a claimant, including medical professionals, may affect the credibility of testimony].  Accordingly, the statements offered by the Veteran in support of her own claim are not credible evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that she has had an acquired psychiatric disorder continually since service.  However, as mentioned above, the first postservice evidence of complaint of, or treatment for, an acquired psychiatric disorder is dated during an August 1999 reserve duty examination, more than twenty years after the Veteran was discharged from active duty in May 1979.  As discussed above, periods of National Guard service do not in any event constitute qualifying active duty.  See Paulson and Biggins, both supra.  

To reiterate, while the Veteran is competent to report anxiety over the years since service, the Board notes that she reported during a March 1994 reserve duty examination that she was in good health and did not complain of any psychiatric disorder or in-service personal assault.  The Board therefore finds that the Veteran's current statements regarding a continuity of an acquired psychiatric disorder since service are not credible.  The Veteran's statements during the March 1994 reserve duty examination as well as the remainder of her service treatment records contradict any current assertion that her current acquired psychiatric disorder was manifested during ACDUTRA or that a personal assault occurred during ACDUTRA or INACDUTRA.  There is no competent medical evidence that the Veteran complained of or was treated for an acquired psychiatric disorder for many years after her separation from ACDUTRA.  See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) [affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition].  The Board accordingly places no probative value on the assertions of the Veteran that there has been a continuity of symptomatology dating to service.  Therefore, continuity of symptomatology after service is not demonstrated. 

Accordingly, Hickson element (3) is not met, and the Veteran's claim also fails on this basis.

In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.





____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


